Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. The Remarks contend Tian fails to teach a battery connected to the output of the rectifier and to the input of the inverter. In support of the above the Remarks contend Tian is not connected to an output of a rectifier as required by claim 1. The Remarks further contend the battery in Tian is not connected to the inverter. In response the Remarks incorrectly state the battery in Tian is only output to the controller. Tian power is normally supplied from the main line however power supply is switched to a battery output through the inverter during a break in the main line (paragraph 0005). In order to supply output power the battery is power is inverted to supply the required AC power by the load. Tian is related to a block diagram level architecture. The battery 16 of Tian is connected to the output of the rectifier (DC power level output of 15) and to the input (via the converter 14) of the inverter (13).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (US 2005/0036253)
	With respect to claim 1 Tian teaches an online, double-conversion uninterruptible power supply (see Fig. 1 10-10n), comprising: a UPS input (input from main AC supply); a rectifier (not shown see paragraph 0007) , whose input is connected to the UPS input; an inverter (paragraph 0007 also shown in Fig 2), whose input is connected to an output of the rectifier; a UPS output (see AC output bus) connected to an output of the inverter; a bypass switch (18) connected between the UPS input and the UPS output; a control unit (17) configured to close the bypass switch in case of excessive output current and/or excessive voltage drop and/or excessive power demand (see paragraph 0007) at the UPS output; and an override input (see SCL/HSCL ), which, when activated, is configured to inhibit (see waiting for interrupt to synchronize switching paragraph 0055) closing the bypass switch; a battery (paragraph 0007, item 16) connected to the output of the rectifier and to the input of the inverter..
With respect to claims 2 Tian teaches wherein the override input is connected to an input (seen best in Fig. 2) of the control unit.
With respect to claim 3 Tian teaches override input, when activated, is configured to turn off the inverter or the rectifier (see shutdown command 0057).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2005/0036253) in view of Ziegler et al. (US 2009/0195075)
	With respect to claim 5 Tian teaches the use of a shutdown however does not teach the details of the interconnection between the battery and inverter. Ziegler teaches the use of a switch (14 or 54) between the battery and the inverter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Tian to use a switch connected to disconnect the battery from the inverter in order to protect the battery. 

Allowable Subject Matter

Claims 6-14 and objected and claims 15-23 are allowed. The claims being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Tian teaches a UPS and override arrangement however does not teach a power supply and arc quenching device, comprising: a fault arc detection device; and the online, double-conversion uninterruptible power supply of claim 1, wherein an output of the fault arc detection device is connected to the override input of the online, double-conversion uninterruptible power supply such that the bypass switch is kept open if a fault arc is detected by the fault arc detection device. At least this further limitation is not taught or rendered obvious by the prior art of record. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836